DETAILED ACTION
	This is the final office action for application 14/953,091, after the request for continued examination filed 3/24/2020.
	Claims 1-2, 4-12 and 14-20 are pending in the application, and are considered herein.
	In light of the claim amendments filed 3/24/2020, the prior art rejections are withdrawn, and new grounds of rejection are entered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
 	The Examiner wishes to apprise the Applicant of the following reference, although it is not currently applied in a grounds of rejection.
Lee, et al. (Synthetic Metals, 2012, vol. 162, pages 1961-1967)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2013-0110934, machine translation provided), in view of Nagayama, et al. (U.S. Patent Application Publication 2014/0319505 A1).
In reference to Claims 1-2, 6-9, 14-15, Park teaches a compound (structure 113, page 9), reproduced below.


    PNG
    media_image1.png
    410
    552
    media_image1.png
    Greyscale

This disclosure teaches the limitations of Claim 1, of an organometallic compound having the structure of Formula 1, wherein M is Ir, L1 is represented by Formula 2, n1 is 2, L2 is represented by Formula 3A, n2 is 1, CY3 is pyridine (i.e. a C5 heterocyclic group), CY4 is phenylene (i.e. a C6 carbocyclic group), Z1 and Z2 are all hydrogen, R1, R2, and R3 are methyl groups (i.e. an unsubstituted C1 alkyl group), R12 is a –SiQ1Q2Q3, Q1, Q2, and Q3 are all methyl groups (i.e. unsubstituted C1 alkyl groups), b2 is 1, b1 is 0, b5 is 1, and b6 is 0.
 Park does not teach that CY1 is any of the cyclic structures in Claim 1. Instead, he teaches that the CY1 structure is a naphthalene ring.
To solve the same problem of providing Ir complexes for OLEDs, and to solve the same problem of providing ligands for the Ir complexes, Nagayama teaches a series of Ir complexes (Chem. 5, paragraphs [0035]-[0045]).
Nagayama further teaches that, in the ligand structure comprising rings “A” and “B” in Chem. 5, ring “B” may be suitably selected to be pyridine (paragraph [0038], as in Park), and ring “A” may be suitably selected to be naphthalene (paragraph [0044], as in Park), phenanthrene, triphenylene, chrysene, quinoline, quinazoline, quinoxaline (paragraphs [0043]-[0044]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the CY1 1 of the complex of Park with any of phenanthrene, triphenylene, chrysene, quinoline, quinazoline, or quinoxaline, because Nagayama teaches that these are all suitable components of a pyridine-containing ligand for an Ir complex for an OLED.
Replacing the benzene CY1 ring moiety in the ligand L1 of the complex of Park with any of phenanthrene, triphenylene, chrysene, quinoline, quinazoline, or quinoxaline, based on the teachings of Nagayama, teaches the limitations of Claim 1, wherein CY1 in the ligand L1 is any of phenanthrene, triphenylene, chrysene, quinoline, quinazoline, or quinoxaline,
This disclosure further teaches the limitations of Claim 2, wherein M is Ir and the sum of n1 and n2 is 3.
This disclosure further teaches the limitations of Claim 6, wherein R1, R2, and R3 are methyl groups (i.e. an unsubstituted C1 alkyl group). 
It is noted that b6 is 0 in the structure of modified Park; therefore, R4-6 are not required.
This disclosure further teaches the limitations of Claim 7, wherein R12 is a –SiQ1Q2Q3 group and Q1, Q2, and Q3 are all –CH3 groups.
It is noted that b1 is 0, so R11 is not required.
This disclosure teaches the limitations of Claim 8, wherein b5 is 1.
This disclosure teaches the limitations of Claim 9, wherein L1 in Formula 1 is selected from ligands represented by Formula 2(1), wherein CY1, R1 to R3, R11, R12, b1, and b2 in Formula 2(1) are the same as in Claim 1, and each of * and *’ indicates a binding site to M in Formula 1.
This disclosure further teaches the limitations of Claim 14, wherein Y11 is N, Y12-Y14 are C, CY3 in Formula 3A is pyridine, CY4 is benzene, and Z1 and Z2 are all hydrogen.
This disclosure further teaches the limitations of Claim 15, wherein L2 is Formula 3-1(1).
In reference to Claim 12, replacing the benzene CY1 ring moiety in the ligand L1 of the complex of Park with triphenylene (which is one of the options described in the rejection of Claim 1 above) based on the teachings of Nagayama, teaches the limitations of Claim 12, wherein L1 is Formula BA-5, because the TMS substituent is present on CY1 in a para position, relative to the pyridine group. 
If this is not found to be the case, it is the Examiner’s position that, based on the teachings of Park and Nagayama, one of ordinary skill in the art at the time the instant invention was filed would have 12 substituent described above. See MPEP 2143.I
In reference to Claims 17-19, Park teaches an organic light-emitting device (Fig. 1, described on pages 18-19 of the machine translation).
The device of Park comprises a first electrode, corresponding to the anode 20 in Fig. 1 (described in paragraph 5 of page 19 of the machine translation). 
This disclosure further teaches the limitations of Claim 18, wherein the first electrode is an anode.
The device of Park comprises a second electrode, corresponding to the cathode 80 in Fig. 1 (described in paragraph 5 of page 19 of the machine translation). 
This disclosure further teaches the limitations of Claim 18, wherein the second electrode is a cathode.
The device of Park comprises an organic layer disposed between the first and second electrode, wherein the organic layer comprises an emission layer 50 and at least one organometallic compound of Claim 1 (Park, Fig. 1, described in paragraph 5 of page 19 of the machine translation). The compound is described in the rejection of Claim 1 under modified Park, above). 
This disclosure further teaches the limitations of Claim 19, wherein the emission layer comprises the at least one organometallic compound.
Park further teaches that the organic layer further comprises a hole transport region 40 disposed between the first electrode 20 and the emission region 50 (Park, Fig. 1, described in paragraph 5 of page 19 of the machine translation), per Claim 18.
This hole transport region 40 is a hole transport layer, per Claim 18 (Park, paragraph 5 of page 19 of the machine translation).
Park further teaches that the organic layer further comprises an electron transport region 60 disposed between the second electrode 50 and the emission region 50 (Park, Fig. 1, described in paragraph 5 of page 19 of the machine translation), per Claim 18.
per Claim 18 (Park, paragraph 5 of page 19 of the machine translation).
In reference to Claim 20, Park does not teach (or does not appear to teach explicitly) that the emissive layer of the device of his invention comprises a host material.
To solve the same problem of providing Ir complexes for OLEDs, and to solve the same problem of providing material for an emissive layer for an OLED, wherein the emissive layer comprises an Ir complex, Nagayama teaches a specific example of an emissive layer comprising an Ir emissive material and two separate host materials (HO-1 and HO-2), wherein the emissive layer comprises more host material (by weight) than emissive materials (Nagayama, paragraph [0315]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in forming the emissive layer of modified Park to comprise the host materials of Nagayama, at the same weight ratios as in the emissive layer of Nagayama, because Nagayama teaches that this is a suitable host material (in a suitable quantity) for an emissive layer comprising an Ir complex.
Forming the emissive layer of modified Park to comprise the host materials of Nagayama, at the same weight ratios as in the emissive layer of Nagayama, teaches the limitations of Claim 20, wherein the emission layer further comprises a host, and an amount of the host is greater than an amount of the ate least one organometallic compound.
In reference to Claims 10-11, Park teaches a chemical structure (structure 108, page 9), reproduced below. 


    PNG
    media_image2.png
    480
    473
    media_image2.png
    Greyscale

This disclosure teaches the limitations of Claim 10, of an organometallic compound having the structure of Formula 1, wherein M is Ir, n1 is 2, L2 is represented by Formula 3A, n2 is 1, CY3 is pyridine (i.e. a C5 heterocyclic group), CY4 is phenylene (i.e. a C6 carbocyclic group), Z1 is a methyl group (i.e. an unsubstituted C1 alkyl group), one of Z2 is a methyl group (i.e. an unsubstituted C1 alkyl group) and one of Z2 is a substituted C6 aryl group, R1, R2, and R3 are methyl groups (i.e. an unsubstituted C1 alkyl group), R11 is –SiQ1Q2Q3, Q1, Q2, and Q3 are all methyl groups (i.e. unsubstituted C1 alkyl groups), b2 is 1, b1 is 1.
Park does not teach that L1 in Formula 1 is represented by Formula 2-47/2BA.  Instead, he teaches that the CY1 structure is a benzene ring.
To solve the same problem of providing Ir complexes for OLEDs, and to solve the same problem of providing ligands for the Ir complexes, Nagayama teaches a series of Ir complexes (Chem. 5, paragraphs [0035]-[0045]).
Nagayama further teaches that, in the ligand structure comprising rings “A” and “B” in Chem. 5, ring “B” may be suitably selected to be pyridine (paragraph [0038], as in Park), and ring “A” may be 
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the CY1 benzene ring moiety in the ligand L1 of the complex of Park with any of phenanthrene, triphenylene, or chrysene, because Nagayama teaches that these are all suitable components of a pyridine-containing ligand for an Ir complex for an OLED.
Replacing the benzene CY1 ring moiety in the ligand L1 of the complex of Park with any of phenanthrene, triphenylene, or chrysene, based on the teachings of Nagayama, teaches the limitations of Claim 10, wherein L1 is any of Formulae 2-4, 2-6, 2-7, 2-9, 2-10, 2-12, 2-15, 2-21, 2-24, 2-28, 2-33, 2-42, 2-45, 2-46.  
This modification further teaches the limitations of Claim 10, regarding the substitution of X1-X10 in Claim 10, because Claim 10 allows for a TMS ((SiCH3)3) substituent on the CY1 moiety.
Replacing the benzene CY1 ring moiety in the ligand L1 of the complex of Park with triphenylene based on the teachings of Nagayama, teaches the limitations of Claim 11, wherein L1 is one of the isomers of Formulae 2-42, 2-45, 2-46, wherein R1-R3 are methyl groups (i.e. an unsubstituted C1 alkyl group), R11 is –SiQ1Q2Q3, Q1, Q2, and Q3 are all methyl groups (i.e. unsubstituted C1 alkyl groups).
Modified Park as applied to Claim 10 does not teach the specific isomer shown in Claim 11.
However, because modified Park as applied to Claim 10 includes a TMS group on the CY1 moiety, it is the Examiner’s position that modified Park teaches that R12a-R12j are all hydrogen, with the exception of one of R12a-R12j is –SiQ1Q2Q3, Q1, Q2, and Q3 are all methyl groups (i.e. unsubstituted C1 alkyl groups).
It is the Examiner’s position that, based on the teachings of Park and Nagayama, one of ordinary skill in the art at the time the instant invention was filed would have arrived at the ligand having the specific isomeric structure shown in Claim 11. Specifically, it is the Examiner’s position that this isomer is selected from a finite number of identified, predictable isomers that would result from forming the CY1 structure (shown in the rejection of Claim 10 above) to be triphenylene. See MPEP 2143.I

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2013-0110934, machine translation provided), in view of Nagayama, et al. (U.S. Patent Application Publication 2014/0319505 A1), as applied to Claim 1, and further in view of Konno (U.S. Patent Application Publication 2012/0208999 A1).
In reference to Claim 4, modified Park does not teach that R11 and R12 are any of the groups listed in Claim 4.
It is noted that b1 is 0, so R11 is not required.
Modified Park teaches that R12 is a –SiQ1Q2Q3 group and Q1, Q2, and Q3 are all –CH3 groups.
To solve the same problem of providing pyridine-containing, bidentate ligands for Ir complexes (see generic formula 3, column 2, page 3), Konno teaches that substituents suitable for any position on such a ligand include a substituted silyl group (as in modified Park) or any of an alkyl group having 1-30 carbon atoms, an alkoxy group having 1-30 carbon atoms, an amino group, a halogen atom, or a cyano group, (paragraph [0022]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the R12 Si(CH3)3 (silyl) group with any of an alkyl group having 1-30 carbon atoms (which is within the range an alkyl group having 1-30 carbon atoms taught by Konno), an alkoxy group having 1-20 carbon atoms (which is within the range an alkoxy group having 1-30 carbon atoms taught by Konno), an amino group, a halogen atom, or a cyano group, because Konno teaches that silyl groups and any of an alkyl group having 1-30 carbon atoms, an alkoxy group having 1-30 carbon atoms, an amino group, a halogen atom, or a cyano group are all substituents suitable for use as substituents on a pyridine-containing, bidentate ligand for an Ir complex (paragraph [0022]). Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in this modification. 
Replacing the R12 Si(CH3)3 (silyl) group of modified Park with any of an alkyl group having 1-20 carbon atoms, an alkoxy group having 1-20 carbon atoms, an amino group, a halogen atom, or a cyano group teaches the limitations of Claim 4, wherein R11 is F, Cl, Br, -I (all of which are 1-C20 alkyl group,  a C1-C20 alkoxy group, or an amino group.
In reference to Claim 5, modified Park does not teach that R11 and R12 are any of the groups listed in Claim 5.
It is noted that b1 is 0, so R11 is not required.
Modified Park teaches that R12 is a –SiQ1Q2Q3 group and Q1, Q2, and Q3 are all –CH3 groups.
To solve the same problem of providing pyridine-containing, bidentate ligands for Ir complexes (see generic formula 3, column 2, page 3), Konno teaches that substituents suitable for any position on such a ligand include a substituted silyl group (as in modified Park) or any of an alkyl group having 1-30 carbon atoms, an alkoxy group having 1-30 carbon atoms, a halogen atom, or a cyano group, (paragraph [0022]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the R12 Si(CH3)3 (silyl) group with any of an alkyl group having 1-2 carbon atoms (which is within the range an alkyl group having 1-30 carbon atoms taught by Konno), an alkoxy group having 1-5 carbon atoms (which is within the range an alkoxy group having 1-30 carbon atoms taught by Konno), a F atom (which is within the genus “halogen atom” taught by Konno), or a cyano group, because Konno teaches that silyl groups and any of an alkyl group having 1 carbon atom (which is within the range an alkyl group having 1-30 carbon atoms taught by Konno), an alkoxy group having 1-5 carbon atoms (which is within the range an alkoxy group having 1-30 carbon atoms taught by Konno), a F atom (which is within the genus “halogen atom” taught by Konno), or a cyano group, are all substituents suitable for use as substituents on a pyridine-containing, bidentate ligand for an Ir complex (paragraph [0022]). Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in this modification. 
Replacing the R12 Si(CH3)3 (silyl) group of modified Park with any of an alkyl group having 1-2 carbon atoms (which is within the range an alkyl group having 1-30 carbon atoms taught by Konno), an alkoxy group having 1-5 carbon atoms (which is within the range an alkoxy group having 1-30 carbon atoms taught by Konno), a F atom (which is within the genus “halogen atom” taught by Konno), or a cyano group, teaches the limitations of Claim 5, wherein R11 is F, a cyano group, a methyl or ethyl group, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, or a pentoxy group.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. Patent Application Publication 2014/0008617 A1), in view of Nagayama, et al. (U.S. Patent Application Publication 2014/0319505 A1).
In reference to Claim 16, Beers teaches an Ir complex for an OLED (Compound 11, page 8).

    PNG
    media_image3.png
    333
    293
    media_image3.png
    Greyscale

This structure is similar, but not identical to, Compound 2 of Claim 16.
Therefore, Beers does teach any of the compounds recited in Claim 16.
However, Beers teaches that the silyl group on the pyridine functionality of the ligands of his invention may suitably be functionalized with methyl and phenyl groups, as in the example of his Compound 11 (paragraph [0078]), or all methyl groups (paragraph [0079]).
This modification of the Compound 11 results in the silyl group on the pyridine functionality of the ligand of Compound 11 having three methyl groups, as in Compound 2 of Claim 16.
Beers does not teach that the cyclic structure indicated as CY1 in the inset above is a triphenylene ligand, as in Compound 2 of Claim 16.

Nagayama further teaches that, in the ligand structure comprising rings “A” and “B” in Chem. 5, ring “B” may be suitably selected to be pyridine (paragraph [0038], as in Beers), and ring “A” may be suitably selected to be benzene (paragraphs [0036]-[0037], as in Beers) or triphenylene (paragraphs [0043]-[0044]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the CY1 benzene ring moiety in the ligand of the complex of Beers with triphenylene, because Nagayama teaches that these are all suitable components of a pyridine-containing ligand for an Ir complex for an OLED.
Replacing the benzene CY1 ring moiety in the ligand of the complex of Beers with triphenylene, based on the teachings of Nagayama, teaches the limitations of Claim 16, of a structure represented by Compound 2. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of Claims 1-2, 4-12, 14-15, and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with regard to the objection to Claim 5 are persuasive. This objection is withdrawn.
Applicant has not provided arguments with regard to the prior art rejection of Claim 16. This rejection is respectfully maintained, because the claim has not been amended. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721